UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  Malibu Media LLC,

                               Plaintiff,
                                                                                    18-CV-10955 (AJN)
                     -v-
                                                                                   MEMORANDUM &
  John Doe subscriber assigned IP address                                             ORDER
  17.227.171.249,

                               Defendant.



  ALISON J. NATHAN, District Judge:

         Plaintiff Malibu Media LLC ("Malibu") now moves ex parte, pursuant to Federal Rule

of Civil Procedure 26(d)(l ), for leave to serve a third party subpoena prior to a Rule 26(f)

conference. Specifically, Malibu seeks to serve a subpoena on Spectrum, an Internet Service

Provider ("ISP"), in order to ascertain the identity of the John Doe defendant in this case, whose

Internet Protocol ("IP") address has been associated with large-scale infringement of Malibu's

copyrighted works. For the reasons below, the Plaintiffs motion is GRANTED. 1

             I.      BACKGROUND
             Plaintiff Malibu Media operates an adult film website, X-art.com, which creates its

  own copyrighted film content. Malibu makes that content available to subscribers who pay

  either a monthly or annual fee. Pelissier Deel.               ,r 7.   Such subscription fees constitute

  Plaintiffs primary source ofrevenue. Id.              ,r 8.   Plaintiff believes it suffers serious economic


         1
           Plaintiff's request in this case is for all intents and purposes identical to its request in a parallel case also
before this Court, Malibu Media LLC v. John Doe, 15-CV-3147 (AJN) (S.D.N.Y. Apr. 21, 2015). Plaintiff's request
was granted in that instance as well on grounds identical to those in this case. See Malibu Media LLC v. John Doe,
15-CV-3147 (AJN) (S.D.N.Y. May 13, 2015) (Dkt. No. 10).
                                                                   1
  harm because many of its copyrighted works are made available, illegally, for free download

  via file sharing platforms, including an internet protocol called BitTorrent. Id.        ,r 11.
             As this Court explained in a factually similar case, BitTorrent software allows users to

join together in "peer-to-peer" networks that allow them to download and make available for

download large files. See Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239,241 (S.D.N.Y.

2012). Individual users may only download small pieces of the file at a time, and it may take

days for an individual to download an entire file. Id. While downloading, the downloader is

 obligated to share with other users the portions of the file that he or she has already

 downloaded. Id. This group of interacting users is referred to as a "swarm." Id.

             During the process of downloading these files, users expose their IP addresses to one

 another, which allows third parties to track and record the addresses participating in the illegal

 download. In this case, Plaintiff hired a German company, IPP International UG ("IPP"), to

 track IP addresses distributing and downloading Plaintiffs copyrighted works. Fieser Deel.

 ,r,r 4-7.   IPP used forensic software to scan BitTorrent file networks for the presence of

 transactions including Malibu's copyright. Id.       ,r 6.   After analyzing the results of this scan,

 IPP was able to determine that John Doe's IP address had distributed pieces of Plaintiffs

 copyrighted work. Id.       ,r,r 9-11.
         At this time, Plaintiff is only able to identify John Doe with reference to his or her IP

address. Once supplied with the date and time of the alleged infringement, ISPs are able to use

their subscriber logs to identify the particular individual associated with the IP address. Paige

Deel.   ,r,r 13-15.   Accordingly, Plaintiff now seeks leave to serve Spectrum in order to ascertain

the identity of the alleged infringer in this case.

              II.     DISCUSSION

                                                              2
                    a. Legal Principles

             Generally, Federal Rule of Civil Procedure 26(d)(l) forbids a party from seeking

 discovery "from any source before the parties have conferred as required by Rule 26(f)." See

 Malibu Media, LLC v. John Does 1-13, 12-CV-1156 (JFB)(ETB), 2012 WL 1020243, at *1

 (E.D.N.Y. Mar. 26, 2012). However, the Federal Rules also provide that a party may engage

 in discovery before such a conference pursuant to court order. Fed. R. Civ. P. 26(d)(l) ("A

 party may not seek discovery from any source before the parties have conferred as required by

 Rule 26(f), except ... when authorized ... by court order.").

             When considering whether to grant a motion for expedited discovery prior to a Rule

 26(f) conference, courts apply a "flexible standard ofreasonableness and good cause." Digital

 Sin, 279 F.R.D. at 241 (quoting Ayyash v. Bank Al-Madina, 233 F.R.D. 325, 326-27 (S.D.N.Y.

 2005) (Lynch, J.)); see also Stern v. Cosby, 246 F.R.D. 453,457 (S.D.N.Y. 2007) (Chin, J.);

 accord 8A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure§ 2046.1

 (3d ed. 2011) ("Although [Rule 26(d)] does not say so, it is implicit that some showing of

 good cause should be made to justify such an order, and courts presented with requests for

 immediate discovery have frequently treated the question whether to authorize early discovery

 as governed by a good cause standard."). 2 Courts have also applied "particularly careful

 scrutiny" when plaintiffs seek expedited discovery on an ex parte basis. Ayyash, 233 F.R.D. at



         2
          Courts in this district routinely find "good cause" for expedited discovery to determine the identity of
John Doe defendants where a Plaintiff alleges a prim a facie case and is otherwise unable to identify the Defendants
without a court-ordered subpoena. See, e.g., John Wiley & Sons, Inc. v. Doe Nos. 1-22, Nos. 12-CV-4231, 12-CV-
4232, 12-CV-4730 (PAC), 2013 WL 1091315, at *5 (S.D.N.Y. March 15, 2013); John Wiley & Sons, Inc. v. Doe
Nos. 1-30, 284 F.R.D. 185, 189-91 (S.D.N.Y. 2012); Next Phase Distribution, Inc. v. Does 1-27, 284 F.R.D. 165,
171-72 (S.D.N.Y. 2012); Digital Sin, 279 F.R.D. at 241-42; Malibu Media, LLC v. Does 1-4, No. 12-CV-2955
(PAE), 2012 WL 3104887, at *2 (S.D.N.Y. July 31, 2012); Strike 3 Holdings, LLC v. Doe, No. 18-CV-2651 (AJN),
2018 WL 2229124, at *2-3 (S.D.N.Y. Apr. 25, 2018); Strike 3 Holdings, LLC v. Doe, No. 18-CV-5590, 2018 WL
3756453, at *2-3 (S.D.N.Y. July 19, 2018).
                                                              3
 327.

        The Second Circuit has identified the "principal factors" for district courts to consider

when determining whether discovery is appropriate at this juncture. See Arista Records, LLC v.

Doe 3, 604 F.3d 110, 119 (2d Cir. 2010) (quoting Sony Music Entertainment Inc. v. Does 1-40,

326 F. Supp. 2d 556 (S.D.N.Y. 2004) (Chin, J.)). These factors include (1) the plaintiffs ability

to make out a prima facie showing of infringement, (2) the specificity of the discovery request,

(3) the absence of alternative means of obtaining the information sought in the subpoena, (4) the

need for the information sought in order to advance the claim, and (5) the Defendant's

expectation of privacy. Arista Records, 604 F.3d at 119. Application of these "principal factors"

confirms that the Plaintiff is entitled to its subpoena.

                 b. Analysis

        Plaintiff has made out a prima facie claim of copyright infringement. "To make out a

prima facie case of copyright infringement, a party must show (1) ownership of a valid copyright

in the item and (2) unauthorized copying." Int'l Swaps & Derivatives Ass 'n, Inc. v. Socratek,

LLC, 712 F. Supp. 2d 96, 102 (S.D.N.Y. 2010) (citing Tufenkian Import/Export Ventures, Inc. v.

Einstein Moomjy, Inc., 338 F.3d 127, 131 (2d Cir. 2003)). Plaintiffs Complaint and its motion

submissions plainly set out the copyrighted works at issue and provide comprehensive

allegations regarding the manner by which the Defendant copied at least one of the various

works, including the date and time of the infringement and the IP address and technology used to

effect the copying. See Compl.    ,r,r 30-32 & Dkt. No. 1-2; Fieser Deel. ,r,r 6-13.   See also Malibu

Media, LLC v. John Does 1-11, No. 12-CV-3810 (ER), 2013 WL 3732839, at *5 (S.D.N.Y. July

16, 2013) ("Plaintiff has made a concrete, prima facie case of copyright infringement by alleging

ownership of the registered copyright and alleging unlawful downloading, copying, and

                                                       4
distribution of this work by specifying the type of technology used, the IP address from which

the file was accessed and shared, and the date and time of the infringement."). Accordingly, this

factor weighs in favor of the Plaintiff.

        The second factor similarly weighs towards Plaintiff. Malibu seeks only the true name

and permanent address of John Doe, a limited set of facts that courts within this district have

considered "highly specific in nature." Malibu Media, LLC v. Doe No. 4, 12-CV-2950 (JPO),

2012 WL 5987854, at *3 (S.D.N.Y. Nov. 30, 2012) ("Malibu's subpoena request is highly

specific in nature; it seeks the name, current and permanent address, e-mail address, and Media

Access Control (MAC) Address of each Doe defendant, attempting to obtain enough information

to identify and serve the defendants."). The Comi agrees that the Plaintiff here is not asking for

more information than is necessary to identify and serve the Defendant.

        Third, the Court is not aware of any other means by which the Plaintiff may seek out the

Defendant's identity. Indeed, BitTorrent's appeal to potential infringers is the large degree of

anonymity it provides users. See John Wiley & Sons, 284 F.R.D. at 190 ("[Plaintiff] has

explained that use of the BitTorrent software is 'largely anonymous' except insofar as it requires

a user to broadcast the user's IP address .... [Plaintiff] has established that it lacks the means to

obtain the subscriber's identifying information, other than by subpoena."). In this case, Plaintiff

has explained that John Doe can only be reliably identified by cross-referencing the date and

time of the alleged infringement with information on the ISP's subscriber logs. Paige Deel.

,r,r 13-15.
        The fomih factor also cuts in the Plaintiff's direction because, in the absence of the

ability to subpoena the ISP, the Plaintiff will be unable to identify and serve Defendant,

effectively terminating the litigation. See Malibu Media, 2013 WL 3732839, at *6 (noting in a

                                                      5
factually similar case that the subpoenaed information sought was "necessary to advance the

claim"). Moreover, comis within this Circuit have recognized that"[e]xpedited discovery is also

necessary to prevent loss of the requested information as a result ofroutine deletion by the ISPs."

Digital Sin, Inc. v. Does 1-27, 12-CV-3873 (JMF), 2012 WL 2036035, at *4 (S.D.N.Y. June 6,

2012).

         Finally, while the Court is sensitive to the fact that Defendant's viewing of these

particular copyrighted works may be a source of public embarrassment, courts in this district

have nonetheless concluded that "ISP subscribers have a minimal expectation of privacy in the

sharing of copyrighted material." Malibu Media, 2013 WL 3732839, at *6.

         As each of these factors weighs in the favor of Plaintiff, the Court concludes that Plaintiff

is entitled to serve a subpoena on Spectrum in order to ascertain the identity of John Doe.

However, as is the Court's practice in these sorts of cases, the Court also concludes that there is

good cause to issue a protective order in connection with this subpoena. See Digital Sin, Inc. v.

Does 1-176, 279 F.R.D. at 242-43. Such a protective order is appropriate in light of the

substantial risk for false positive identifications that could result in "annoyance, embarrassment,

oppression, or undue burden or expense." Fed. R. Civ. P. 26(c)(l). See also Digital Sin, Inc. v.

Does 1- 27, 2012 WL 2036035, at *4.

           III.    CONCLUSION

         IT IS HEREBY ORDERED that Malibu may immediately serve a Rule 45 subpoena

 on Spectrum, the ISP identified in its motion, to obtain information to identify John Doe,

 specifically her or his true name and current and permanent address. Plaintiff is expressly not

 permitted to subpoena the ISPs for John Doe's email addresses or telephone numbers. The

 subpoena shall have a copy of this order attached, along with the attached "Notice to

                                                      6
Defendant."

       IT IS FURTHER ORDERED that Spectrum will have 60 days from the date of service

of the Rule 45 subpoena upon them to serve John Doe with a copy of the subpoena, a copy of

this order, and a copy of the "Notice to Defendant." The order should be attached to the

"Notice to Defendant" such that the "Notice to Defendant" is the first page of the materials

enclosed with the subpoena. Spectrum may serve John Doe using any reasonable means,

including written notice sent to her or his last known address, transmitted either by first-class

mail or via overnight service.

        IT IS FURTHER ORDERED that John Doe shall have 60 days from the date of

 service of the Rule 45 subpoena and this Order upon her or him to file any motions with this

 Court contesting the subpoena (including a motion to quash or modify the subpoena), as well

 as any request to litigate the subpoena anonymously. Spectrum may not turn over John

 Doe's identifying information to Malibu before the expiration of this 60-day period.

 Additionally, if John Doe or Spectrum files a motion to quash the subpoena, Spectrum

 may not turn over any information to Malibu until the issues have been addressed and

 the Court issues an Order instructing Spectrum to resume in turning over the requested

 discovery.

        IT IS FURTHER ORDERED that if that 60-day period lapses without John Doe or

 Spectrum contesting the subpoena, Spectrum shall have 10 days to produce the information

 responsive to the subpoena to Plaintiff. John Doe, should he or she move to quash the

 subpoena or to proceed anonymously, shall at the same time as her or his filing also

 notify Spectrum so that it is on notice not to release any of John Doe's contact

 information to Plaintiff until the Court rules on any such motions.

                                                      7
        IT IS FURTHER ORDERED that the subpoenaed entity shall preserve any

subpoenaed information pending the resolution of any timely-filed motion to quash.

        IT IS FURTHER ORDERED that Spectrum shall confer with Malibu and shall not

assess any charge in advance of providing the information requested in the subpoena. Should

Spectrum elect to charge for the costs of production, it shall provide a billing summary and

cost report to Plaintiff.

        IT IS FURTHER ORDERED that Malibu shall serve a copy of this Memorandum

and Order along with any subpoenas issued pursuant to this order to Spectrum.

        IT IS FURTHER ORDERED that any information ultimately disclosed to Malibu in

response to a Rule 45 subpoena may be used by Malibu solely for the purpose of protecting

Malibu's rights as set forth in its complaint.


       SO ORDERED.


Dated: Januaryl, 2019
       New York, New York


                                                         United States District Judge




                                                   8
